DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "before selecting a design".  There is insufficient antecedent basis for this limitation in the claim.  There is no prior mention in the claim of selecting a design.  Furthermore, it is unclear what “design” is being referred to here and how it relates to the claimed “outcomes”.
The term “similar” in claim 10 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buller et al. US 2020/0004225 (“Buller”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Buller discloses:
1.	A computer-implemented method, comprising:
generating a user interface displaying a plurality of outcomes (e.g., [0230]: “The intersection operation may output a resulting virtual 3D object (e.g., resulting model) that is a volumetric overlap between the 1st model and the 2nd model. The union operation may output a resulting virtual 3D object (e.g., resulting model) that is a volumetric union between the 1st model and the 2nd model.”, resulting models are also output for the symmetric difference operation, relative complement operation, and intersection (set difference) operation), [0259]: “a comparison functionality may comprise generation of a comparison report and/or display (e.g., displaying any visual differences between a 3D object that would be formed as a result of applying each template)”), each of the plurality of outcomes corresponding to a different relationship between a plurality of objects presented in the user interface and generated by applying one of a plurality of operations (e.g., [0230]: “the virtual model of the requested 3D object (e.g., 1st model) may be manipulated with another virtual model of a 3D object (2nd model)”, “The manipulation may comprise intersection, union, symmetric difference, or relative complement operations of the two models with each other”), the plurality of objects being selected via one or more first user inputs (e.g., [0230]: “virtual model of the requested 3D object (e.g., 1st model)”, the object is “requested”, i.e., “selected”); and
commanding a computer numerically controlled machine to deliver an electromagnetic energy to effect, in a material, one or more changes corresponding to a selected one of the plurality of outcomes, the selected one of the plurality of outcomes being selected via one or more second user inputs (e.g., [0260]: “Partially autonomous production may comprise direction of a manufacturing device for formation of at least one requested 3D object(s) with some user intervention”, [0258]: “ablating (e.g., using a laser and/or etching)”).
2.	The computer-implemented method of claim 1, wherein the plurality of outcomes excludes physically impossible combinations and redundant outcomes (e.g., [0230], [0258], the disclosed outcomes do not include redundant outcomes or physically impossible outcomes).
3.	The computer-implemented method of claim 1, wherein the plurality of operations comprise Boolean operations including one or more of a union, a difference, a subtraction, and an intersection (e.g., [0230]: “The manipulation may comprise intersection, union, symmetric difference, or relative complement operations of the two models with each other”).
4.	The computer-implemented method of claim 1, wherein the plurality of operations comprise alignment and/or spacing operations comprising one or more of align left, align horizontal centers, align right, align top, align vertical centers, align bottom, align centers, space centers equally, and space equally between perimeters (e.g., [0161]: “If more than one support is used, the supports may be spaced apart by a (e.g., pre-determined) distance”).  
5.	The computer-implemented method of claim 1, wherein the plurality of objects comprises a first object and a second object, and wherein the plurality of outcomes comprise a first outcome corresponding to a union of the first object and the second object, a second outcome corresponding to a subtraction of the first object from the second object, a third outcome corresponding to a subtraction of the second object from the first object, a fourth outcome corresponding to an intersection of the first object and the second objection, and a fifth outcome corresponding to a removal of the overlapping areas of the first object and the second object (e.g., [0230]).
6.	The computer-implemented method of claim 1, wherein the user interface displaying the plurality of outcomes is generated without the user selecting any one of the plurality of operations (e.g., [0237]).  
7.	The computer-implemented method of claim 1, wherein the first input or the second input comprise the user interacting with a user interface element to display the plurality of outcomes before selecting a design (e.g., [0237]).  
8.	The computer-implemented method of claim 1, wherein the plurality of outcomes are displayed without any request by the user as a result of the plurality of objects being selected via the user interface (e.g., [0237]).  
9.	The computer-implemented method of claim 1, wherein each of the plurality of outcomes is labeled with a name describing the operations applied to the plurality of objects (e.g., [0261], [0262], [0265]).  
10.	The computer-implemented method of claim 1, wherein the plurality of outcomes are visually grouped by similar operations (e.g., [0252]).  
11.	The computer-implemented method of claim 1, wherein the plurality of outcomes are modified as a result of an object of the plurality of objects being modified by the user (e.g., [0124], [0229], [0252]).  
12.	The computer-implemented method of claim 1, wherein the computer numerically controlled machine includes a head configured to deliver the electromagnetic energy, and wherein the commanding of the computer numerically controlled machine includes commanding the head to deliver the electromagnetic energy (e.g., [0258]: “ablating (e.g., using a laser and/or etching)”).
13.	The computer-implemented method of claim 1, wherein the one or more first user inputs and the one or more second user inputs are received via the user interface (e.g., [0124]).  
14.	The computer-implemented method of claim 1, wherein the computer numerically controlled machine comprises a laser computer numerically controlled machine (e.g., [0258]: “ablating (e.g., using a laser and/or etching)”).  
15.	A system comprising:
at least one programmable processor (e.g., Fig. 20); and
a non-transient machine readable storage medium comprising instructions (e.g., Fig. 20), that when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
generating a user interface displaying a plurality of outcomes (e.g., [0230]: “The intersection operation may output a resulting virtual 3D object (e.g., resulting model) that is a volumetric overlap between the 1st model and the 2nd model. The union operation may output a resulting virtual 3D object (e.g., resulting model) that is a volumetric union between the 1st model and the 2nd model.”, resulting models are also output for the symmetric difference operation, relative complement operation, and intersection (set difference) operation), [0259]: “a comparison functionality may comprise generation of a comparison report and/or display (e.g., displaying any visual differences between a 3D object that would be formed as a result of applying each template)”), each of the plurality of outcomes corresponding to a different relationship between a plurality of objects presented4Application No. 17/196,906Docket No.: 048006-523F01US First Pieliminary Amendmentin the user interface and generated by applying one of a plurality of operations (e.g., [0230]: “the virtual model of the requested 3D object (e.g., 1st model) may be manipulated with another virtual model of a 3D object (2nd model)”, “The manipulation may comprise intersection, union, symmetric difference, or relative complement operations of the two models with each other”), the plurality of objects being selected via one or more first user inputs (e.g., [0230]: “virtual model of the requested 3D object (e.g., 1st model)”, the object is “requested”, i.e., “selected”); and
commanding a computer numerically controlled machine to deliver an electromagnetic energy to effect, in a material, one or more changes corresponding to a selected one of the plurality of outcomes, the selected one of the plurality of outcomes being selected via one or more second user inputs (e.g., [0260]: “Partially autonomous production may comprise direction of a manufacturing device for formation of at least one requested 3D object(s) with some user intervention”, [0258]: “ablating (e.g., using a laser and/or etching)”).  
16.	The system of claim 15, further comprising the computer numerically controlled machine (e.g., [0258]: “ablating (e.g., using a laser and/or etching)”.  
17.	The system of claim 15, wherein the plurality of outcomes excludes physically impossible combinations and redundant outcomes (e.g., [0230], [0258], the disclosed outcomes do not include redundant outcomes or physically impossible outcomes).  
18.	A computer program product comprising a non-transient machine readable storage medium comprising instructions, that when executed by at least one programmable processor (e.g., Fig. 20), result in the at least one programmable processor performing operation comprising: 
generating a user interface displaying a plurality of outcomes (e.g., [0230]: “The intersection operation may output a resulting virtual 3D object (e.g., resulting model) that is a volumetric overlap between the 1st model and the 2nd model. The union operation may output a resulting virtual 3D object (e.g., resulting model) that is a volumetric union between the 1st model and the 2nd model.”, resulting models are also output for the symmetric difference operation, relative complement operation, and intersection (set difference) operation), [0259]: “a comparison functionality may comprise generation of a comparison report and/or display (e.g., displaying any visual differences between a 3D object that would be formed as a result of applying each template)”), each of the plurality of outcomes corresponding to a different relationship between a plurality of objects presented in the user interface and generated by applying one of a plurality of operations (e.g., [0230]: “the virtual model of the requested 3D object (e.g., 1st model) may be manipulated with another virtual model of a 3D object (2nd model)”, “The manipulation may comprise intersection, union, symmetric difference, or relative complement operations of the two models with each other”), the plurality of objects being selected via one or more first user inputs (e.g., [0230]: “virtual model of the requested 3D object (e.g., 1st model)”, the object is “requested”, i.e., “selected”); and
commanding a computer numerically controlled machine to deliver an electromagnetic energy to effect, in a material, one or more changes corresponding to a selected one of the plurality of outcomes, the selected one of the plurality of outcomes being selected via one or more second user inputs (e.g., [0260]: “Partially autonomous production may comprise direction of a manufacturing device for formation of at least one requested 3D object(s) with some user intervention”, [0258]: “ablating (e.g., using a laser and/or etching)”).  
19.	The computer program product of claim 18, wherein the plurality of outcomes excludes physically impossible combinations and redundant outcomes (e.g., [0230], [0258], the disclosed outcomes do not include redundant outcomes or physically impossible outcomes).  
20.	The computer program product of claim 18, wherein the plurality of outcomes are modified as a result of an object of the plurality of objects being modified by the user (e.g., [0124], [0229], [0252]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/             Primary Examiner, Art Unit 2116                                                                                                                                                                                           
09/22/22